DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0322462 A1) in view of Kang et al. (US 2017/0160601 A1).
Re claims 1 and 2, Lee et al. discloses the device comprising a first common electrode, comprising a shield plate (189); and a pixel electrode (180), insulated from the first common electrode (189) and comprising a frame (Fig. 21, ref. 185) and a branch (183) surrounded by the frame, the branch being connected to the frame (185), the frame comprising a first side portion (185_1c) and a second side portion (185_2c) separated from each other, the first side portion being connected to the branch, the second side portion being located between the first side portion and the shield plate (Fig. 32, ref. 189, 185).  Lee et al. does not disclose the device wherein the frame is surrounded by an orthographic projection of the shield plate, wherein the first common electrode further comprises a capacitor plate connected to the shield plate, and a storage capacitor is formed by the capacitor plate and the second side portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the frame is surrounded by an orthographic projection of the shield plate, wherein the first common electrode further comprises a capacitor plate connected to the shield plate, and a storage capacitor is formed by the capacitor plate and the second side portion since one would be motivated prevent an occurrence of an after image and/or to omit a black matrix in a display substrate (paragraph 0071). 
Re claims 3-5, Lee et al. discloses the device wherein the frame defines a through hole (area between 185_1c and 185_2c), the first side portion and the second side portion are located on two opposite side of the through hole, wherein a number of the through hole is one (through hole left of the branch 182) or two (through holes on either side of the branch 182). 
Re claims 6-8, Lee et al. discloses the device wherein the pixel electrode further comprises a main stem (181, 182), two sides of the main stem is connected with the branch (183), an internal area of the pixel electrode is divided into a plurality of domains by the main stem, extension directions of the branches in the plurality of domains are different, and a frame corresponding to each of the plurality of domains defines the through hole wherein the through hole in the frame corresponding to each of the plurality of domains has a same length as the frame, wherein one of the plurality of domains corresponds to one through hole (Fig. 12).

Re claim 10, Lee et al. discloses the device wherein the through hole is arranged opposite to the branch (Fig. 21, ref. 183, 185). 
Re claim 11, Lee et al. discloses the device wherein the through hole is arranged opposite to one corresponding branch (Fig. 21, ref. 183, 185).
Re claim 12, Lee et al. discloses the device wherein one through hole is opposite to a plurality of corresponding branches (Fig. 21, ref. 183, 185).
Re claim 13, Lee et al. discloses the device wherein a number of the through hole is greater than one, and each through hole located on two side of the first side portion has a same distance from a corresponding branch (Fig. 21, ref. 183, 185).
Re claim 14, Lee et al. discloses the device wherein a number of the through hole is greater than one, and a distance between the first side portion and the second side portion located on both sides of the through hole is the same (Fig. 21, ref. 183, 185).
Re claim 15, Lee et al. discloses the device wherein only a part of the frame is surrounded by the shield plate (189).  The shield plate does not surround the portion of the frame on the shorter sides of the pixel electrode.
Re claim 16, Lee et al. discloses the device wherein all of the frame is surrounded by the shield plate (189).  The frame may be only be the frame corresponding to the longer sides of the pixel electrode, in which case, all of the frame would be surrounded by the shield plate (189). 
Re claims 17 and 18, Lee et al. discloses the device wherein a number of the through hole is greater than one (Fig. 21, ref. 185), but does not disclose the device wherein the first common 
Kang et al. discloses a device wherein the first common electrode further comprises a capacitor plate (portion of SC overlapping pixel electrode PE) connected to the shield plate, and the shield plate extends the length of the pixel electrode (Fig. 1, ref. SC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first common electrode further comprises a capacitor plate connected to the shield plate, and a part of the frame between each through hole is configured to form a storage capacitor with the capacitor plate wherein the second side portion is further configured to form a storage capacitor with the capacitor plate since one would be motivated prevent an occurrence of an after image and/or to omit a black matrix in a display substrate (paragraph 0071). Since the shield plate (SC1) extends and overlaps the length of the pixel electrode, it would also form a storage capacitor with the part of the frame between each through hole and the second side portion of Lee et al. 
Re claim 19, Lee et al. discloses a device comprising a first common electrode, comprising a frame (185), a shield plate (189); and a pixel electrode (180b), insulated from the first common electrode and comprising a main stem (181, 182), and a branch (183), the main stem and the branch being connected to the frame and surrounded by the frame (Fig. 21); wherein the frame comprises a first side portion (185_1c), a second side portion (185_2c), and a plurality of through holes, the first side portion and the second side portion are located on two opposite sides of each of the plurality of through holes, the first side portion is connected to the 
	Kang discloses a device comprising a device wherein the shield plate (SC) comprises a capacitor plate (portion of SC overlapping pixel electrode PE) and a storage capacitor is formed by the edge of the pixel electrode and the capacitor plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the shield plate comprising a capacitor plate and a storage capacitor is formed by the second portion and the capacitor plate since one be motivated prevent an occurrence of an after image and/or to omit a black matrix in a display substrate (paragraph 0071). 
Re claim 20, Lee et al. discloses a device comprising a liquid crystal molecule (200), a color film substrate (300) and an array substrate (100); wherein the array substrate comprises: a first common electrode comprising a shield plate (189); and a pixel electrode (180), insulated from the first common electrode and comprising a frame (185), and a branch (183) surrounded by the frame, the frame comprising a first side portion (185_1c) and a second side portion (185_2c) separated from each other, the first side portion being connected to the branch, the second side portion being located between the first side portion and the shield plate; wherein the 
Kang et al. discloses a device wherein the edge of a pixel electrode (PE) is surrounded by an orthographic projection of a shield plate (SC1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the frame is surrounded by an orthographic projection of the shield plate since one would be motivated prevent an occurrence of an after image and/or to omit a black matrix in a display substrate (paragraph 0071). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD H KIM/Primary Examiner, Art Unit 2871